Citation Nr: 1415988	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable disability rating for a scar residual to right Achilles tendon rupture, status post repair.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979, October 1981 to September 1992, and from March 2003 to March 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO granted service connection and assigned an initial, 0 percent (noncompensable rating for a scar residual to  right Achilles tendon rupture, status post repair, effective December 8, 2010.  In March 2011, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned, and the RO issued a statement of the case (SOC) in November 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.  

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for a scar, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In April 2012, the Veteran testified during a Board video-conference hearing  before the undersigned Veterans Law Judge ; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  That file has been reviewed in connection with this claim.

For reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted. 

The Board notes that the Veteran's initial January 2011 claim was for general residuals of ruptured right Achilles tendon, identified as "loss of strength and mobility". In the March 2011 rating decision on appeal, the RO adjudicated whether the Veteran was entitled to service connection for a residual scar; the  RO did not consider whether the Veteran was entitled to service connection for a disability manifested by muscle pain, weakness, or limitation of motion.  However, in his March 2011 NOD, the Veteran stated that because of his Achilles tendon rupture, "my right calf will always be of a smaller size and weaker than my left calf and that I will have pain, cramping and loss of balance the rest of my life."  

Thus, while the RO has awarded service connection for a scar residual to the Veteran's Achilles tendon rupture, and the Veteran has perfected  an appeal as to the rating assigned for that disability, the RO has not explicitly addressed  the matter of whether service connection is warranted for residuals of ruptured right Achilles tendon other than a scar-a matter at the heart of the Veteran's claim and appeal.  Under these circumstances, the Board finds that these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

As the RO has not explicitly considered the matter of the Veteran's entitlement to service connection for residuals of right Achilles tendon rupture other than a scar, to include muscle impairment, the Board does not currently have jurisdiction of this matter, and it must be addressed by the RO, in the first instance.  Such should include consideration of a November 2011 letter from W.C. Annear, M.D. (submitted along with the Veteran's December 2011 substantive appeal, but not considered by the RO).  If service connection for such impairment is denied,   the RO must give the Veteran and his representative notice of the decision, and afford them the opportunity to perfect an appeal as to that issue.  The Board emphasizes to the Veteran that, if he wishes to pursue an appeal of any denial of service connection for residuals of a right Achilles tendon rupture, status post repair, other than a scar, to include muscle impairment, , a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

Given the above, Board consideration of the matter of  the Veteran's entitlement to an initial, compensable rating for the service-connected scar would, at this juncture, be premature.  

On remand, to ensure that all due process requirements are met, before adjudicating the inextricably intertwined claims, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to these matters, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

The Board points out that the Veteran has not been provided notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA) at any point pertinent to this appeal.  Such notice should identify what information and evidence must be submitted by him and what information and evidence will be obtained by VA, and also provide him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  As such, the RO should provide such notice in its letter.  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for higher rating on appeal, along with the claim for service connection for residuals of right Achilles tendon other than scar, in light of all pertinent evidence (to include all evidence to the record since the  last adjudication) and legal authority).  

If the claim for service connection for residuals of right Achilles tendon other than a scar is denied, the RO must separately notify the Veteran and his representative of that denial, and afford them the opportunity to perfect an appeal as to the denial.

As a final point, the Board notes that, in the interest of judicial economy and to avoid piecemeal litigation, if denied, the RO should retain the claims file until the Veteran perfects an appeal of the claim for service connection for residuals of a right Achilles tendon rupture other than a scar, to include muscle impairment, or the time period for doing so expires, whichever occurs first. The Board emphasizes, however, if the Veteran does not perfect an appeal as to such issue, the matter of an initial compensable rating for a service-connected scar should be returned to the Board for appellate consideration.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to this appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

In the letter, provide to the Veteran VCAA-compliant notice, to include identification of what information and evidence must be submitted by him and what information and evidence will be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter of the Veteran's entitlement to an initial, compensable  rating for a  scar residual to right Achilles tendon rupture, along with the matter of the Veteran's entitlement to service connection for residuals other than a scar, to include muscle impairment, in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

4.  If the claim for higher rating for the residual scar is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

5.  If the matter of the Veteran's entitlement to service connection for residuals of right Achilles tendon other than scar is denied, separately notify the Veteran and his representative of the denial, along with appellate rights, and afford them opportunity to perfect an appeal of this matter, if desired.  

6.  The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (an NOD, and, after issuance of an SOC, a substantive appeal) must be perfected.  While the RO must afford the Veteran the appropriate time period within which to perfect an appeal, if desired, the Veteran should do so as soon as possible to avoid unnecessary delay in the consideration of the appeal.

7  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  If the matter of the Veteran's entitlement to service connection for residuals of right Achilles tendon rupture other than a scar is denied, the claims file should not be returned to the Board until after the Veteran perfects an appeal as to the or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


